—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the Hempstead Union Free School District, dated July 29, 1993, denying the petitioner tenure as a principal and terminating her employment, the petitioner appeals from a judgment of the Supreme Court, Nassau County (McCabe, J.), dated October 28, 1993, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Because "Jarema Credit” only applies to teachers, the service of the petitioner, while she held the title of acting principal, could not be counted as part of her probationary period (see, Matter of Roberts v Community School Bd., 66 NY2d 652). The petitioner was therefore still serving a probationary appointment when the Board of Education of the Hempstead Union Free School District (hereinafter the Board) terminated her employment without cause. The Board’s determination was neither arbitrary, capricious, nor irrational (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Harrison v Goldstein, 204 AD2d 451).
We have reviewed the petitioner’s remaining contention and find it to be without merit. Bracken, J. P., Balletta, Copertino and Hart, JJ., concur.